Citation Nr: 0919413	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  01-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for a headaches 
disorder.

2.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and a fellow Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran served on active duty from March 1968 to March 
1971, with service in Vietnam from March 1969 to March 1970.  

This matter comes before the Board on appeal from a June 2000 
rating decision, which denied the Veteran's request to reopen 
previously denied claims for service connection for hearing 
loss, nervous condition, back pain, headaches, chest pain, 
and muscle spasms; and on appeal from a December 2000 rating 
decision, which denied the Veteran's claim for service 
connection for PTSD.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2003 the Veteran appeared and testified at an RO 
hearing in Jackson, Mississippi.  The transcript of that 
hearing is included in the record.

In August 2004 the Board issued a decision in which it found 
that new and material evidence had been submitted to reopen 
the Veteran's claim for service connection for hearing loss, 
anxiety neurosis, a back disorder, a headaches disorder, 
chest pain, and muscle spasms.  The Board then denied service 
connection for hearing loss and PTSD, and remanded the issues 
of service connection for a back disorder, an anxiety 
neurosis, headaches, chest pains, and muscle spasms to the RO 
for additional development, including the acquisition of 
compensation and pension (C&P) examinations.  The Board also 
remanded the issues of service connection for a stomach, 
shoulder, and neck disorder for a statement of the case, 
which action was duly completed in January 2008.  A 
substantive appeal with regard to the issues of service 
connection for a stomach disorder, a shoulder disorder, and a 
neck disorder is not of record.  Accordingly, those issues 
are not before the Board.  

The Veteran appealed that portion of the Board's August 2004 
decision which denied service connection for hearing loss and 
PTSD to the Court of Appeals for Veterans Claims (Court).  In 
an Order dated in February 2005 the Court, acting upon joint 
motion of the parties, set aside the Board's August 2004 
denial of service connection for hearing loss and PTSD and 
remanded those issues to the Board for readjudication.

In October 2006 the Board remanded the issues of service 
connection for PTSD and hearing loss for additional 
development, including the acquisition of C&P examinations.  

In August 2008 the Board issued a decision in which it denied 
the Veteran's appeals for service connection for a headaches 
disorder, a muscle spasms disorder, and a chest pain 
disorder, and again remanded the issues of service connection 
for an acquired psychiatric disorder (including PTSD), a back 
disorder, and a hearing loss disorder to the RO for 
additional development, including the acquisition of 
compensation and pension (C&P) examinations.  The Board notes 
that the issues of service connection for an acquired 
psychiatric disorder (including PTSD), a back disorder, and a 
hearing loss disorder are still in remand status.

In August 2008 the Veteran appealed that portion of the 
Board's August 2008 decision which denied service connection 
for headaches and muscle spasms.  In an Order dated in 
December 2008 the Court, acting upon joint motion of the 
parties, set aside that portion of the Board's August 2008 
decision that denied service connection for headaches and 
muscle spasms and remanded those issues to the Board for 
readjudication.

As regards the issues of service connection for a headaches 
disorder and a muscle spasms disorder, the Board notes that 
in a report dated in May 2007 a C&P examiner averred that it 
is unlikely that the Veteran's headaches and muscle spasms 
are related to service since post-traumatic headaches 
typically begin within days to weeks of the trauma, and since 
the Veteran's norcturnal muscle cramps "are exceedingly 
commin in the population at large."  However, in 
correspondence dated in April 2009 the Veteran's attorney 
pointed out that the examiner was responding as to whether 
the Veteran's headaches and muscle spasms were the result of 
his in-service jeep accident.  According to the Veteran's 
attorney, the Veteran's headaches and muscle spasms may just 
as easily be due to a "traumatic head injury" from a mortar 
attack during which the Veteran was "peppered with shrapnel 
in the shoulder, neck, and face."  

According to a report dated in April 2004 from the U. S. Army 
& Joint Services Records Research Center (JSRRC), the 39th 
Signal Battalion at Dong Tam, Vietnam [to which the Veteran's 
67th Engineering Company was assigned] was subjected to 
incoming rounds of ground fire on September 12, 1969, and to 
incoming mortar rounds on September 14, 1969.  During a 
February 2003 RO hearing the Veteran testified that he was 
peppered with shrapnel in his right shoulder during a 
September 1969 mortar attack.  The record also includes a 
sworn statement from the Veteran's former platoon sergeant, 
who avers that the Veteran was struck by shrapnel and injured 
in the shoulder, arm, and neck.  Inasmuch as the Veteran now 
propounds that his headaches and muscle spasms may stem from 
shrapnel injury(s) during a mortar attack, the matter should 
be returned to the 2007 C&P examiner for an addendum opinion.  
Since the claims file is being returned it should be updated 
to include any recent VA treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Request medical records from the 
Jackson VAMC dating from December 12, 2007.  
If no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Refer the issue of service connection 
for a headaches disorder and a muscle 
spasms disorder back to the May 2007 C&P 
examiner for expansion of his May 2007 
opinion.  The examiner is specifically 
requested to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that a 
current headaches disorder and/or a current 
muscle spasms disorder, if found, were 
incurred in or aggravated by active service 
or as a result of any incident of active 
service, including an incident where the 
Veteran was peppered by shrapnel to the 
neck, face, and shoulder.

IF THE May 2007 EXAMINER IS NO LONGER 
AVAILABLE or determines that another 
examination is necessary to provide an 
opinion, schedule the veteran for a new 
examination with regard to his claims for 
service connection for a headaches disorder 
and a muscle spasms disorder.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current headaches disorder 
and/or a current muscle spasms disorder, if 
found, were incurred in or aggravated by 
active service or as a result of any 
incident of active service, including a 
September 1969 mortar attack during which 
the Veteran was peppered with shrapnel but 
declined to accept a Purple Heart, a 
November 1969 jeep accident, or any other 
incident of service.  

All conclusions must be supported by a  
complete rationale.  

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the Veteran's appeal for 
service connection for headaches and muscle 
spasms.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




